FILED
                              NOT FOR PUBLICATION                           OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GABINO VEGA-JIMENEZ,                              No. 12-70223

               Petitioner,                        Agency No. A073-915-578

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gabino Vega-Jimenez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance and

denying his motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a continuance. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying Vega-Jimenez’s request

for a continuance where he failed to show good cause. See id. at 1012.

      To the extent Vega-Jimenez challenges the agency’s determination that he

did not merit voluntary departure as a matter of discretion, we lack jurisdiction to

review this determination. See 8 U.S.C. § 1252(a)(2)(B)(i); Gil v. Holder, 651

F.3d 1000, 1006 (9th Cir. 2011).

      We also lack jurisdiction to review the BIA’s determination that the

evidence Vega-Jimenez submitted with his motion to remand would not alter the

prior discretionary determination denying voluntary departure. See Fernandez v.

Gonzales, 439 F.3d 592, 600 (9th Cir. 2006) (holding that 8 U.S.C.

§ 1252(a)(2)(B)(i) bars this court from reviewing the denial of a motion to reopen

where “the only question presented is whether [the] new evidence altered the prior,

underlying discretionary determination that [the petitioner] had not met the

hardship standard.” (internal quotations and brackets omitted)); see also Movsisian

v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005) (A motion to reopen filed while




                                           2                                   12-70223
an appeal is pending before the BIA is treated as a motion to remand to the IJ for

further proceedings).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-70223